Justice LEE,
dissenting:
{162 I respectfully dissent because the publication notice provided to the taxpayer respondents in this case seems to me to fall far short under the due process standard articulated in Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950). Mullane unequivocally requires first-class mail notice (or its equivalent) before a judgment can extinguish a claim belonging to known claimants. Mere publication is categorically insufficient as a primary form of notice for known claimants under the Due Process Clause. It withstands constitutional serutiny only as a supplement to individual notice or for claimants whose identity or location is unknown. Because the notice employed in this case accordingly falls short, I would reverse and remand to allow the case to be relitigated after notice that conforms to the requirements of due process.
T 163 The court's conception of due process cannot stand under a proper understanding of the Mullane decision. Its various attempts to distinguish or supersede that decision are unpersuasive, moreover, on both legal and factual grounds. Thus, I view the court's opinion today as establishing a novel and dangerous precedent-one that justifies publication as a primary form of notice in cases involving large numbers of claimants asserting "public" claims. I acknowledge that approach has carried the day in a handful of decisions in other states upholding bond validation proceedings like that before us here. But those decisions are also incompatible with binding precedent from the U.S. Supreme Court, and they accordingly provide no viable cover for the court's decision here. For me, the only persuasive precedents that are directly on point are two decisions from the Michigan Supreme Court-both striking down publication notice in a bond validation context under a careful application of Mul-lame. I would follow those cases, not the contrary decisions cited by the majority.
T 164 Although I share the majority's discomfort with the result sought by the plaintiffs-reopening a bond validation matter long after the issuance of the bond-that *1032result is the inevitable consequence of the decision by our legislature to recognize a private right of action in this area. The legislature could avoid that result by altering the legislative scheme to assign the right to sue to a representative litigant. But so long as our law recognizes a private right of action, that right likewise carries a right to constitutionally sufficient, individualized notice. I accordingly dissent.
I
1165 Under Mullane and its progeny, publication is a constitutionally deficient means of providing notice to claimants whose interests and whereabouts are known. Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315-19, 70 S.Ct. 652, 94 L.Ed. 865 (1950).1 As a general rule, publication is upheld as a constitutionally sufficient form of the notice essential to due process only in limited cireumstances-as a "supplement[]" to "customary" forms of notice or as "substitute" service "in the case of persons missing or unknown." Id. at 816-18, 70 S.Ct. 652. Thus, in Mullane the court endorsed the use of publication notice for claimants (beneficiaries of a common trust fund) "whose interests or whereabouts could not with due diligence be ascertained," noting that traditional notice could not reasonably be required as to unknown claimants in light of the "practical difficulties and costs that would be attendant on frequent investigations into the status of great numbers of beneficiaries." Id. at 817, 70 S.Ct. 652. And while acknowledging the "risk[ ] that notice might not actually reach every beneficiary," the court held that the requirements of due process were nonetheless satisfied. Id. at $19, 70 S.Ct. 652. Specifically, the court explained that in the case of a trust involving a "large number of small interests," service on known claimants would effectively "safeguard the interests of all" given that all trust claimants' interests were essentially "identical." Id.
{166 Yet, although the Mullane Court endorsed publication notice for unknown claimants, it unequivocally repudiated it for those whose interests and whereabouts were well known. As to those claimants, the court expressly found "no tenable ground for dispensing with a serious effort to inform them personally of [their right to assert their claims], at least by ordinary mail to the record addresses." Id. at 318, 7O S.Ct. 652. More to the point, the court specifically held that publication fell short of the requirements of the Due Process Clause when it was directed at claimants with a known interest and address. In the court's words, publication notice "to known beneficiaries is inadequate, not because in fact it fails to reach everyone, but because under the circumstances it is not reasonably calculated to reach those who could easily be informed by other means at hand."2 Id. at $19, 70 S.Ct. 652.
{167 Thus, as for known trust beneficiaries, Mullane held that publication notice was inadequate and that first-class mail was *1033the constitutional minimum. Id. (noting that "[hlowever it may have been in former times, the mails today are recognized as an efficient and inexpensive means of communication"). As a further explanation of the due process standard, the Mullane Court made reference to the standards of the "business world," noting that "[iJn some situations the law requires greater precautions in its proceedings than the business world accepts for its own purposes," while "In few, if any, will it be satisfied with less." Id. at 319-20, 70 S.Ct. 652. Thus, under Mullane, "it is instructive, in determining the reasonableness of the impersonal broadcast notification here used, to ask whether it would satisfy a prudent man of business, counting his pennies but finding it in his interest to convey information to many persons whose names and addresses are in his files." Id. at 820, 7O S.Ct. 652. Under this standard, the court had no trouble rejecting publication as the form of notice for known beneficiaries. As the Mullane Court noted, "[plublication may theoretically be available for all the world to see, but it is too much in our day to suppose that each or any individual beneficiary does or could examine all that is published to see if something may be tucked away in it that affects his property interests." Id.
[ 168 Accordingly, the Mullane Court unequivocally held that publication notice was "incompatible with the requirements of the Fourteenth Amendment as a basis for ... depriving known persons whose whereabouts are also known" of a right to assert a claim against the trustee for mismanagement of the trust. Id. In so doing, the court noted that "the trust company hald] been able to give mailed notice to known beneficiaries," both "at the time the common trust fund was established," id. at 319, 70 S.Ct. 652, and upon "periodically remit[ting] income" to beneficiaries, id. at 818, 70 S.Ct. 652. In light of these facts-which confirmed that "postal notification ... would not seriously burden the plan," id. at 819, 70 S.Ct. 652-the court held that such notice was the constitutional minimum for known beneficiaries and that publication notice was insufficient. Id. at 320, 70 S.Ct. 652. For known claimants, in fact, the court was "unable to regard" publication "as more than a feint," concluding that "[it would be idle to pretend that publication alone ... is a reliable means of acquainting interested parties of the fact that their rights are before the courts." Id. at 815, 70 S.Ct. 652.
T169 Our own precedents confirm this construction of Mullane. In Jackson Construction Co. v. Marrs, 2004 UT 89, 100 P.3d 1211, we cited Mullane for the proposition that "publication alone is generally" insufficient and is upheld only as a last-resort alternative to individual service after "reasonably diligent efforts to locate the party to be served." Id. 111 (citing Mullane, 339 U.S. at 815, 70 S.Ct. 652). Specifically, our Jackson opinion held that the "reasonable diligence" required by due process is not satisfied by the use of publication notice in the wake of "perfunctory" attempts to locate and individually serve defendants. Id. 119. Instead, we held that a plaintiff seeking service by publication must first "take advantage of readily available sources of relevant information"-e.g., "by checking telephone directories and public records, contacting former neighbors, or engaging in other actions suggested by the particular cireumstances of the case" or by utilizing "[aldvances in technology, such as the Internet," which "have made even nationwide searches for known individuals relatively quick and inexpensive." Id. 120. Thus, reiterating Mullane, our Jackson opinion concluded that before a plaintiff can resort to notice by publication, it "must take advantage of reasonably available channels of relevant information as suggested by ordinary prudence and the particular cireumstances of the case." Id. 1 243
*10341170 Mullane and Jackson unequivocally foreclose the majority's decision in this case. Under this precedent, the Due Process Clause cannot be construed to endorse the use of publication as the primary, sole means of notice of suit I would reverse and remand under the authority of this precedent-particularly Mullane, a binding decision that we have no authority to disregard.
1171 The court's principal response to Mullane amounts to an impermissible end-run around it. Although the majority gives an obligatory nod to Mullane as the controlling precedent, supro 1 56 n. 9, it then articulates a "balancing test" to be applied "flexibly to the unique cireumstances and conditions of each case," supra 1 56 & n. 10. In so doing, it effectively jettisons the Mullane standard and substitutes in its place an alternative due process formulation drawn from Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). Supra ¶ 56 & n. 9. This flexible Mathews standard "balances the private interest, the government's interest, and the probable value, if any, of additional ... procedural safeguards." Supro 156 n. 9 (alteration in original) (internal quotation marks omitted).
[ 172 The problem is that Mullane leaves no room for "balancing" away the core right of litigants to individual notice of the prospect of the loss of their right of action in a judgment against them. Instead, for claimants whose identity and location is known, Mullane unmistakably establishes a due process floor-a right to notice on par with that provided by first-class mail.
« 173 The court's pivot away from Mullane and toward Mathews purports to be a subtle one. But it is significant. In applying a flexible "balancing" test in its decision, the court is eschewing Mullane in favor of Mathews. And that move is clearly foreclosed by U.S. Supreme Court precedent.
1174 The controlling precedent here is Dusenbery v. United States, 534 U.S. 161, 122 S.Ct. 694, 151 L.Ed.2d 597 (2002). Although the court purports to follow that decision, suwpro M1538, 56 n. 9, the majority's standard is expressly precluded by it. The petitioner in Dusembery proposed a standard in line with that adopted by our court today: It sought to incorporate the Mathews balane-ing test (weighing the private and government interests and assessing the value of additional procedures) into the due process notice standard. Brief for Petitioner at 9, Dusenbery v. United States, 534 U.S. 161, 122 S.Ct. 694, 151 L.Ed.2d 597 (2002) (No. 00-6567). The Dusenbery Court conclusively rejected that standard. 584 U.S. at 167, 122 S.Ct. 694. It held that "Mullane supplies the appropriate analytical framework," concluded that there was "no reason to depart from th[e] well-settled" standard in that decision, and conclusively rejected the Mathews-based balancing test proposed by the petitioner. Id. at 167-68, 122 S.Ct. 694.
T 175 That decision thoroughly quashes the balancing test applied by the court today. After Dusenbery, we are not at liberty to interject Mathews-based balancing into our evaluation of the notice required under the Due Process Clause. I respectfully dissent from the majority's end-run around Mullane and its effective disregard for Dusenmbery. Those cases unequivocally foreclose the flexible balancing employed by the court today and require a reversal for the reasons explained above.4
II
[ 176 The court makes various attempts to justify a contrary conclusion, but none are compatible with Mullane and its U.S. Su*1035preme Court progeny. First, in an attempt to avoid the constitutional minimum of notice by mail for known claimants, the majority seeks to distinguish this case from Mullane on the ground that the respondents' claims here "involve[] a large group of defendants, not the single parties or small groups considered in Mullane and its progeny." Supra 57. Second, the court offers a parallel contention focused on the nature of the taxpayer claims, asserting that they "involve[ ] a public, not a private interest," somehow distinguishing this case from Mullane. Supra 157. The premises of these arguments lack any support in the record, however, and they also fail under Mullane and its progeny. The court's other grounds for distinguishing or surpassing Mullane fail on similar grounds-they are factually unsupported and legally baseless.
A
1177 As to the number of claimants at issue in this case, the majority rests on the unsupported assertion that the taxpayer class of claimants is larger than the "small of claimants at issue in Mullane, swpro 1 57, and too large to allow for individualized notice by mail. Yet, that assertion is doubly belied by the U.S. Supreme Court's Mullane opinion. 889 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865. For one thing, the court mis-perceives the Mullane baseline. The group of beneficiaries whose claims were at issue in Mullane was hardly small. The case involved 113 separate trusts and an unenumerated-but admittedly very large-number of claimants.5 And in any event, the mere number of claimants is not a factor that alone could justify abandoning the constitutional minimum of first-class mail established under the methodology of the Mullane opinion.
1178 Mullane established that minimum requirement unequivocally-while also rejecting publication as a form of notice for known claimants-under an analysis that assessed the relative costs and benefits of the two methods of service. Specifically, the court rooted its requirement of notice by mail in the conclusion that a "prudent man of business, counting his pennies but finding it in his interest to convey information to many persons whose names and addresses are in his files," id. at 820, 70 S.Ct. 652, would deem newspaper publication a mere "feint," id. at 815, 70 S.Ct. 652-not near enough to qualify as "reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action," id. at 314, 70 S.Ct. 652.
1179 We are in no position to second-guess the U.S. Supreme Court's assessment on that seore, as it is a square holding on a matter of federal constitutional law that therefore binds us as a subordinate court. Certainly we cannot do so on the basis of our unexplained, generalized sense that we would set the constitutional bar elsewhere. See supra 164 (concluding, without any specific cost-benefit analysis or support in the record, that "publication is the only reasonable method of providing notice" given the "sheer number" of claimants). To justify altering the first-class mail minimum established in Mul-lame, we would have to engage in a careful cost-benefit assessment of the reasonableness question6 under the facts and circumstances of the case before us-concluding, for example, that notice by mail is unreasonable and a substitute form of notice is reasonable in light of the relative costs and benefits that a prudent businessperson would consider.7
*1036{180 If the sheer number of claimants could justify the use of publication notice in place of individualized mailing, then surely that approach would have been upheld in the class action setting. It has not been. Even in cases involving millions of claimants with low-value claims, the courts consistently have required the individualized notice called for under Mullane before their claims can be subsumed into and foreclosed by a judgment in a class action suit.8
4 181 In the class action context, the question whether to require notice to individual members arises only with respect to claimants whose identity or whereabouts are not reasonably identifiable See TAA CmaruEs Auan Wricet & Artaur R. MILLER, FEDERAL Pracmics Anp ProcEpuUrRE § 1786 (8d ed. 2012). Where there "is an existing document or readily accessible source that names them," individual notice (by mail or its equivalent) is unquestionably required. Id. (citing cases).9 Even in cases involving millions of class members, the only circumstance in which individual notice may conceivably be dispensed with is where there is no accessible source of their identity or location. Id.10 And even then, the cases do not dispense *1037with individualized notice altogether, as our court does today. They simply require notice for class members who can be reasonably identified, leaving publication as a supplemental backup, not the primary method of notice.11
182 The majority's reliance on the large number of taxpayer claimants in this case cannot stand under this precedent.12 For one thing, the numbers themselves-tens or at most hundreds of thousands, supra I 65-come nowhere near the multiple millions of claimants at stake in large class action litigation. And if in that setting individualized notice is required for even the many millions of class members who can be identified through a readily accessible source, then a fortiori such notice is required here.
T 188 The majority vaguely protests that it may be difficult for the City "to obtain property owner addresses from Salt Lake County." Supra 169. That seems unlikely. I suspect that the process of gathering that information from the County would be quite straightforward (at least as simple as that routinely required in class action litigation). At a minimum, the court should not assume the contrary, but should at least consider the possible need for a remand for presentation of evidence of the nature and extent of the accessibility problem. And even if there is *1038such a problem, that would at most justify giving individualized notice to those taxpayers whose addresses are readily identifiable, not resorting to publication for any and all of them."13
B
{184 As for the nature of the taxpayers' claims, I acknowledge that the claims at issue here may be deemed to involve a "public, not a private interest," in that they involve a challenge to the issuance of government bonds based on a general impact on the claimants' property taxes. Supra 157. And for that and other reasons, the court is right to note that the Attorney General has a statutory responsibility to ensure that the bond's validity undergoes outside scrutiny before the court may grant the validation petition, and may have a point in suggesting that the taxpayer claimants' interests may be effectively "vindicat[ed]" by "several representative defendants." Supra 1 72.
1185 But again, these facts do nothing to sustain the court's decision to abandon individualized notice in favor of mere publication. In fact, the majority's analysis is foreclosed by Richards v. Jefferson County, 517 U.S. 793, 116 S.Ct. 1761, 135 L.Ed.2d 76 (1996), which held that individual litigants have a due process right to "their own day in court" even in cases involving constitutional challenges to a government tax. Id. at 803, 116 S.Ct. 1761.
€186 Petitioners in the Richards case were citizens of Jefferson County, Alabama, who filed a state-court class action challenging the county's occupation tax on constitutional grounds. The Alabama courts held that suit precluded by a prior adjudication of the tax in an action brought by the acting director of finance for the city of Birmingham, which was consolidated with a suit by three individual taxpayers, who were deemed to adequately represent the Richards petitioners' interests. Id. at 796, 116 S.Ct. 1761. On certiorari, the U.S. Supreme Court reversed, holding that petitioners had a due process right to notice of and representation in the prior litigation, which rights were infringed by the Alabama courts' application of state laws of preclusion. Id. at 797-98, 116 S.Ct. 1761. In so holding, the Richards Court rejected arguments like those embraced by the majority today-that petitioners' right to notice was altered by the public nature of their claims and by the representation of their interests by the participating taxpayers and by the acting finance director. Id. at 801-02, 116 S.Ct. 1761. Specifically, and in terms of relevance here, the Richards Court explained:
The Alabama Supreme Court concluded that the "taxpayers in the [prior] action adequately represented the interests of the taxpayers here," but the three county taxpayers who were parties in [the prior] action did not sue on behalf of a class; their pleadings did not purport to assert any claim against or on behalf of any non-parties; and the judgment they received did not purport to bind any county taxpayers who were nonparties. That the acting director of finance for the city of Birmingham also sued in his capacity as both an individual taxpayer and a public official does not change the analysis. Even if we were to assume ... that by suing in his official capacity, the finance director intended to represent the pecuniary interests of all city taxpayers, and not simply the corporate interests of the city itself, he did not purport to represent the pecuniary interests of county taxpayers like petitioners.... [Thus,] we are unable to conclude that [these] plaintiffs provided representation sufficient to make up for the fact that petitioners neither participated in, nor had the opportunity to participate in, the [pri- *1039or] action. Accordingly, due process prevents the former from being bound by the latter's judgment.
Id. at 801-02, 116 S.Ct. 1761 (citations omitted).
{187 This analysis precludes the majority's reliance on the "public" nature of the taxpayer claimants' interests to foreclose their right to individual notice. As in Richards, none of the participants in this proceeding purported to sue in a capacity in which they represented the pecuniary interests of any nonparticipating taxpayers.14 Even the Attorney General, whose participation the majority credits as ensuring that the bond's validity undergoes outside serutiny, supro 11 70, 81, is not acting in a purely or permanently representative capacity.15 His ultimate action in the case, moreover, was not to litigate any challenge to the issuance of the bonds, but simply to bow out after a preliminary determination that he saw no obvious defect in the City's petition and that other private parties would "competently contest the petition." 16 Supra 170 (internal quotation marks omitted).
1188 The Richards case also forecloses the majority's analysis in another way. Richards went on to reject the argument that "in cases raising a public issue of this kind [a constitutional challenge to a tax], the people may properly be regarded as the real party in interest and thus that petitioners received all the process they were due" through the prior litigation. 517 U.S. at 803, 116 S.Ct. 1761. It did so on the ground that "the Alabama Supreme Court did not hold here that petitioners' suit was of a kind that, under state law, could be brought only on behalf of the public at large." Id. at 804, 116 S.Ct. 1761. Thus, although the Richards Court recognized that "the States have wide latitude to establish procedures not only to limit the number of judicial proceedings that may be entertained but also to determine whether to accord a taxpayer any standing at all," it went on to hold that onee a state elects to recognize a taxpayer claim, it must afford the same notice to that claim as it grants to any other claimant. Id. at 808-04, 116 S.Ct. 1761. Thus, the taxpayer "chose in action" recognized by Alabama in Richards was a "protected property interest" sustaining full due process rights to notice, not a "public" right to be brought by a government official or class representative. Id. at 804, 116 S.Ct. 1761.
1189 Richards requires the government to take the bitter with the sweet. Under Richards, the government may have the latitude to eliminate private rights of action for "public" claims involving bond validity. But once it recognizes individual rights of action, it must also confer constitutionally required notice before it forecloses those rights in litigation. That is a federal constitutional imperative, whether or not the claim is characterized as somehow "public."
190 The court runs afoul of that imperative today. Its decision foreclosing taxpayer claimants' rights on the ground that they are "public" and adequately represented by oth*1040ers cannot stand under Richards.17
C
{191 The majority's remaining grounds for distinguishing Mullane likewise fail. The majority's arguments against individualized notice are the product of speculation. I see no way to conelude that notice by mail "would provide no additional benefit to defendants." Supra 161. Certainly the record does not support this conclusion, as the district court never considered the relative benefit of individualized notice. And in my view this point is demonstrably incorrect. As Mullane and common knowledge confirm, publication is a "feint" and the mail is a "serious effort to inform." 389 U.S. at 815, 318, 70 S.Ct. 652. Surely there is substantial value in that serious effort, the court's contrary insistence notwithstanding.
1192 The court's treatment of the supposed "administrative and financial burdens on the City," supro 1 69, is similarly speculative-and also dubious. I see no judicial notice basis for assuming the high cost of "gather[ing] addresses" for taxpayer claimants in Salt Lake City. Supra 169. Certainly, that does not follow logically from the fact (cited by the court) that "the City does not administer property tax records and would have to obtain property owner addresses from Salt Lake County." Supra 169. If pressed on the matter, I would assume the contrary. I would imagine that taxpayer names and addresses would be there for the asking, particularly in a matter of public litigation where taxpayer interests are at stake and could be jeopardized.18 We should not lightly assume that the county would hold that information back from the city. If in doubt about a matter that might jeopardize our citizens' constitutional right to notice, we should at least remand the case to allow for development of a record and findings.
1193 That also goes for the court's ultimate conclusions that "notice by publication . is reasonably certain to notify" the taxpayer claimants and that "notice by mail ... is unnecessary." Supra 172. These conclusions simply cannot stand under Mullane, particularly given the failure of all of the court's more particularized attempts to distinguish this case from that one. And even if there were some basis for distinguishing Mullane, we could not possibly do so on the instant record, which tells us nothing about the relative costs and benefits of publication as compared to service by first-class mail or its equivalent. Thus, even if we had some doubts about the impact of a requirement of individualized notice, the proper outlet for those doubts would be a remand for the careful analysis of reasonableness required under Mullane-not a categorical assertion that publication is good enough and individualized notice is unnecessary.19
*1041TII
1194 In upholding service by publication in this case, the majority establishes a dangerous precedent. If our opinion today is accepted at face value, it will open the door to the use of mere publication as a first-line method of service in any case in which the class of claimants is large and their claims are "public" in the sense of a taxpayer challenge to a tax or government program. Granted, the court identifies some other circumstances of this case that purportedly distinguish it from Mullane-that time is of the essence in a bond validation proceeding, that some of the claimants may not be immediately identifiable, and that individualized notice is costly. But those same points can likewise be established quite routinely in a wide range of cases. So the effect of today's decision is significant, and the slipperiness of the slope is concerning.
1 195 To my knowledge, there is no generally applicable precedent endorsing this sort of wide-ranging use of publication as a primary method of service for known claimants. The only cases that come anywhere close are the ones cited by the majority that uphold publication in bond validation proceedings like the one before us here.20 But those cases suffer from the same defects as our majority opinion does here-in that they are irreconcilable with Mullane and its progeny and rest on unsustainable attempts to ignore21 or distinguish it.22 I would accordingly reject those cases, as they are unfaithful to binding Supreme Court precedent and thus provide no real support for the result sought by the court here.23
*1042€196 As to precedent on point in other states, the cases I find persuasive are those of the Michigan Supreme Court. That court has twice applied Mullane to state statutory schemes that purported to allow notice by publication as the primary or sole method of providing notice, and has twice rejected these schemes as violative of due process. See Alan v. Wayne Cnty., 388 Mich. 210, 200 N.W.2d 628 (1972), Ridenour v. Cnty. of Bay, 366 Mich, 225, 114 N.W.2d 172 (1962). Notably, both cases shared Mullane's eri-tique of publication notice, stating that "when notice is a person's due process which is a mere gesture is not due process," Alan, 200 N.W.2d at 696 (internal quotation marks omitted), and that "[it would be idle to pretend that publication alone ... is a reliable means of acquainting interested parties of the fact that their rights are before the courts," Ridenour, 114 N.W.2d at 179 (quoting Mullane, 339 U.S. at 315, 70 S.Ct. 652).
1 197 In support of its conclusion that publication notice was inadequate, the Alon court cited Mullane for the proposition that although "due process [does not] require[] personal notification of every taxpayer," it does require "that the method of notice chosen must give reasonable assurance of actually giving notice in light of other available means." 200 N.W.2d at 696. And given this requirement, both cases concluded that publication notice simply was not "reasonably calculated to reach those who could easily be informed by other means at hand." Id. (internal quotation marks omitted); Ridenour, 114 N.W.2d at 179.
1198 The majority seeks to undercut these decisions, but its bids to do so fall flat. The notion that Ridenour applied Mullane in a "formulaic" manner, suproe 159, is hardly cause for concern. Mullane prescribes a due process formula, so a "formulaic" application of that decision is, quite simply, a faithful one. The court's contrary view-that the public nature of the claims at issue and the large number of bond claimants require special tailoring of the Mullane standard-is untenable for all of the reasons explained above.
1199 The majority's critique of the Alon case is similarly faulty. After lamenting the Alan court's "formulaic" application of Mul-lane, the court proceeds to identify a series of factual distinctions between the Alan case and this one. Supra T4 59-60. Yet, the court fails to explain how or why any of these differences are relevant under Mullane, and they are not. In this case as in Alon, taxpayer claimants' rights are being "cut[] off" without any attempt at individualized notice. 200 N.W.2d at 696. So the issues and appropriate analysis in both cases are identical, even if Alan did not involve a bond validation proceeding per se.24
1200 In discounting these Michigan opinions, the court deepens a split in the state courts on what notice the Due Process Clause requires in bond validation proceedings. The split is significant, as it represents a longstanding difference of opinion on the requirements of due process for notice in a recurring form of proceedings in the state courts. At some point I suspect the U.S. Supreme Court will intervene to resolve the conflict in the state courts on this issue. When it does, I expect it will reaffirm what is clear from Mullane and its progeny, which is that the constitutional demands of due process are not met when known claimants' interests are foreclosed in a proceeding in which the only form of notice was the feint of publication. In my view our court errs in not reaching that same conclusion.
*1043IV
{201 I am sympathetic to the result achieved by the court today. If the question before us were whether we preferred protracted bond validation proceedings or expeditious ones, my clear preference would be for the latter. But that is not the question presented for our resolution. And achieving outcomes that satisfy our policy preferences is not our function.
1 202 We are tasked instead with deciding the cases that come before us in accordance with the rule of law-whether or not it yields an outcome we favor on policy grounds. That's what distinguishes this branch of government from those that perform more purely political policymaking roles. We undermine our authority when we blur this distinction. I see no way to sustain the decision the court reaches today without so doing.
1 203 That is not to say that our law binds us permanently to the path of protracted litigation in matters involving bond validation. A policymaker intent on facilitating finality in such cases could easily do so-for example, by enacting a short-fused statute of limitations or repose,25 or assigning the right of action to a representative litigant,26 like a government official. Those approaches seem entirely sensible, and would effectively achieve the result sought by the court today.
{204 The problem is that our legislature has not seen fit to adopt either of these approaches. It has recognized private rights of action for all interested taxpayers, designating them as parties-defendant in a suit to be filed by the government entity issuing the bond. And that decision commits us, under the Due Process Clause, to a right of those litigants to individualized notice on par with that provided by first-class mail. Our discomfort with that result is not a license to reject it. In so doing we distort the law on the constitutional dimensions of the notice required by due process. I accordingly dissent.

. See also 4A Cnartes Aran WricHt & Artur R. Miuer Feperat Practice anp Procepurg § 1074 (3d ed. 2012) ("Publication ordinarily is not a proper means of service in actions based on in person-am jurisdiction. Perhaps the only general context in which service by publication will be sufficient is when it is used to serve an absent domiciliary who cannot be served in any other way." (footnote omitted)); 16D C.J.S. Constitutional Law § 1761 ("[DJue process requires that notice be given by mail or some other method equally certain to insure actual notice, rather than publication, to persons who are known or reasonably ascertainable, since notice by publication is not sufficient with respect to a person whose name and address are known or easily ascertainable and whose legally protected interests are directly affected by the proceedings in question." (footnotes omitted) (citing In re Estate of Anderson, 821 P.2d 1169 (Utah 1991)).


. The court misses the essence of Mullane in broadly asserting that "imperfect notice" is sufficient in circumstances involving "individuals [who] share[] an identical interest with a larger group," while insisting generally that "notice reasonably certain to reach most of those interested in objecting is likely to safeguard the interests of all." Supra % 67 (internal quotation marks omitted). This confuses the general rule (of individual notice by mail or its equivalent) with the rationale for its exception (of publication for claimants of unknown identity or location). Contrary to the majority's representation, Mullane nowhere endorses notice to fewer than all known claimants on the ground that others will "safeguard the interests of all." Instead, it simply explains that a failure to notify unknown claimants is defensible in circumstances where claimants who receive notice have representative claims. 339 U.S. at 316-319, 70 S.Ct. 652.


. Notwithstanding the court's various attempts to distance itself from Jackson Construction, that decision is on point and irreconcilable with the result in this case. Granted, the Jackson Construction case arose out of factual circumstances different from those presented here; and it involved the notice requirements of rule 4 and not those of the Validation Act. See supra TN 83-84. But that changes nothing, as in both cases the core question concerns the constitutional limits of due process. In both instances our answer should be the same: mere publication is categorically insufficient as a primary form of notice for known claimants under the Due Process Clause; it withstands constitutional scrutiny only as a *1034supplement to individual notice or for claimants whose identity or location is unknown.


. For these same reasons, I take no umbrage in the court's repeated charge that my approach is "formulaic" in its adoption of Mullane. Supra T1 56 n.11, 59, 82. The Mullane opinion does, in fact, set forth a "formula" for assessing notice under the Due Process Clause. The snippet from Mullane cited by the majority, see supra 1 61, is not to the contrary. In context, the Mullane Court's statement that the court had not committed itself to any definitive "formula," supra 161, is clearly a characterization of the state of the law prior to Mullane. Before Mullane, the court had not committed itself to a "formula." In Mul-lane, the court did just that. And as a subordinate court on matters of federal law, we are bound to employ that formula-even in cases where we find its application unfair or unwise.


. See Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 309, 70 S.Ct. 652, 94 L.Ed. 865 (1950) (noting that "a total of 113 trusts, approximately half inter vivos and half testamentary, participated in the common trust fund," and that [tlhe record does not show the number or residence of the beneficiaries, but they were many and it is clear that some of them were not residents of the State of New York").


. It is no answer to suggest, as the majority does, that Mullane is satisfied by a balancing of "the individual interest, the government's interest, and the likely benefit of substitute or additional notice when determining the reasonableness of notice." Supra 156 n.10. Again, this is Mathews balancing. It is not an appropriate substitute for the analysis required under Mullane, as Dusen-bery confirms.


. Concern for the volume of claimants at issue conceivably could sustain the conclusion that some form of electronic notice might be sufficient in a case where each individual claim is of minimal value. Mullane may leave room for a technological update to the requirement of first-class mail service, potentially permitting principal notice by email or some form of electronic *1036delivery when such a method is all that is reasonable under the circumstances. See, eg., Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1017 (9th Cir.2002) ("To be sure, the Constitution does not require any particular means of service of process, only that the method selected be reasonably calculated to provide notice and an opportunity to respond. In proper circumstances, this broad constitutional principle unshackles the federal courts from anachronistic methods of service and permits them entry into the technological renaissance." (citation omitted)).
But although direct electronic communication may, in some instances, satisfy due process, Mullane leaves no such room for a first-resort use of publication notice. 339 U.S. at 315, 70 S.Ct. 652 ("It would be idle to pretend that publication alone ... is a reliable means of acquainting interested parties of the fact that their rights are before the courts."). Thus, there is no support in Mullane or elsewhere for what our court majority has done in this case"effectively jettisoning the essence of Mullane based on a generalized, unsupported reconsideration of the essence of its holding that publication notice is insufficient as a matter of due process.


. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173-76, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974) (applying the Mullane standard to a class action involving 2,250,000 members and rejecting the argument that the court "should dispense with the requirement of individual notice" in light of the "prohibitively high cost of providing individual notice" to all class members, and noting that in requiring individual service under rule 23, the rule committee sought to "fulfill requirements of due process to which the class action procedure is of course subject"); Friends of Chamber Music v. City & Cnty. of Denver, 696 P.2d 309, 317-18 (Colo. 1985) (observing that "notice by publication may supplement notice to identifiable class members, but such notice can comport with due process only if there is a maximum opportunity for notice to the absentee class member," and concluding that where "several other reasonable steps could have been taken to identify and notify individual class members," publication notice in "each of the two major Denver metropolitan newspapers.... may have been insufficient constructive notice even to supplement notice to identifiable class members." (emphasis added) (internal quotation marks omitted)).


. See, eg., Mader v. Armel, 402 F.2d 158, 161 (6th Cir.1968) (holding that even though the class consisted of "about twelve hundred shareholders," because their "names and addresses [weJre in the possession of counsel for plaintiff... [there should be no difficulty in giving adequate notice if and when the District Court determines that notice should be given."); Cosgrove v. First & Merchs. Nat'l Bank, 68 F.R.D. 555, 559 (E.D.Va.1975) (requiring a plaintiff in a class action against a bank based on the bank's charging an initial fee on cash-advance credit-card transactions "to gather the relevant names and addresses from the [bank's] records ... and mail [the] proper notice [to] each class member").


. See, eg., In re Domestic Air Transp. Antitrust Litig., 141 F.R.D. 534, 538, 547-49, 552 (N.D.Ga.1992) (ruling that although "individual notice must be provided to those class members who are identified through reasonable effort," plaintiffs in class antitrust litigation did not have to search and match credit-card records of settling and bankrupt defendants or conduct a manual search of microfiche records maintained by all defendants in order to identify individuals because such a search was not "reasonable," and publication would suffice for those class members that were not known (internal quotation marks omitted)); Sollenbarger v. Mountain States Tel. & Tel. Co., 121 F.R.D. 417, 436-37 (D.N.M.1988) (holding that "send[ing] notices out via ... monthly billing statements" to potential class members was sufficient to provide individual notice to them since the alternative-requiring plaintiffs to retrieve the names of all the defendant's inactive customers for the past five years from the telephone company's microfiche telephone-number records-would be unreasonable *1037in light of the large cost and futility of such a search).


. See, eg., In re Sugar Indus. Antitrust Litig., 73 F.R.D. 322, 360 (E.D.Pa.1976) (noting that the court would require the designated representatives of a class of industrial sugar consumers to make a reasonable effort to notify class members and to identify those members by the membership lists of the trade associations, the mailing lists for periodic trade journals, other directories, and the sugar refiners' sugar sales records).


. The majority's attempt to distinguish these class action cases is rooted in a misunderstanding of my reasons for citing them. The point of these cases is simply to undermine a central premise of the majority's decision"that the existence of large numbers of claimants somehow justifies the use of publication as a constitutionally adequate means of service. Those cases thoroughly undermine that point, and the import of the cases is not at all disturbed by the majority's notion that if this case were pressed in a class action it would be a rule 23(b)(1) class and not a 23(b)(3) class. Supra 1177-78. First, the fundamental requirements of due process extend to all forms of class actions, and the case law suggests that publication may be insufficient as a primary form of notice even for (b)(1) or (b)(2) classes. See, e.g., Eisen, 391 F.2d at 564 (2nd Cir.1968) (stating that individual notice is required in 23(b)(1) and 23(b)(2) class actions, not just in 23(b)(3) ones); Richmond Black Police Officers Ass'n v. City of Richmond, 386 F.Supp. 151, 158 (E.D.Va.1974) (same). Second, and in any event, to the extent class representation may be viewed as a substitute for individualized notice, see Walsh v. Great Atl. & Pac. Tea Co., 726 F.2d 956, 963-64 (3d Cir.1983) (suggesting that class representation in a 23(b)(1) class may be an adequate substitute for individual notice in some cases), in this case there is mo substitute, as no claimant has been designated or even purports to serve as a representative of the claimants whose claims will be foreclosed without notice. The Attorney General does not fulfill that role, despite the majority's insistence that he does. See supra T76 n.17. The Attorney General was neither charged with acting nor did he purport to act as a formal representative of the absent taxpayers whose rights are being foreclosed by this suit. His participation accordingly changes nothing. Thus, there is no basis for the court's conclusion that "[cllass actions provide an instructive example for evaluating whether the notice provided in this bond validation proceeding satisfied due process." Supra 173. To the extent 23(b)(1) cases suggest that individualized notice may not be required, it is on a ground not even plausibly presented here, as this is neither a class action nor any other kind of representative suit. See Pelt v. Utah, 539 F.3d 1271, 1285-86 (10th Cir.2008) (explaining that because 23(b)(1) and 23(b)(2) class members may not receive individual notice and "must necessarily rely on the [class] representative to protect their interests,] ... the propriety and adequacy of representation accorded to absent class members by the named parties in (b)(1) and (b)(2) actions should be critically evaluated before their rights are foreclosed" (emphasis added) (internal quotation marks omitted)); Walsh, 726 F.2d at 963-64 (explaining that "in Rule 23(b)(1) and (b)(2) class actions" individual notice to all class members is not always required because "an adequate class representative can, as a matter of due process, bind all absent class members by a judgment" (emphasis added)); see also Wetzel v. Liberty Mut. Ins. Co., 508 F.2d 239, 256 (3d Cir.1975) (explaining that a "due process problem [under Mullane] surfaces" even in the context of a 23(b)(2) class action, but noting that "due process [does not] ineluctably require[] notice in all (b)(2) class actions" because the appointment of an "adequate and faithful" class representative is a "mandatory requirement for the maintenance" of such a class action and, in fact, "[i)f the representation proves inadequate, members of the class [are] not bound"). So if the (b)(1) cases identified by the majority are at all instructive, it is in confirming the problematic nature of the use of publication notice in a nonrepresentative suit (even one involving large numbers of claimants).


. The majority insists that "notice by mail would impose administrative and financial burdens on the City, as compared to notice by publication," and that, in any event, it would "offer[ ] no additional benefits." Supra 169. Apparently, the gist of this analysis is the notion that since certified mail is not certain to reach all defendants, publication is just as equally suited to the task and even easier to undertake. But the appropriate response to the practical difficulties of individual service on a large number of defendants is not to give up any effort at individual notice and resort to publication. It is to do the careful cost-benefit analysis required under Mul-lane and to require the notice that is reasonable under all the circumstances (even if it may not reach all defendants).


. The majority claims that Richards is distinguishable because the Birmingham finance director in Richards had not "purport[ed] to represent the pecuniary interests" of third party taxpayers, whereas the defendants in this case "share a public interest," such that "a few representatives may vindicate the interests of the larger group." Supre 181 (internal quotation marks omitted). That is a nonsequitur. The mere existence of a common interest is nowhere near enough to demonstrate representative litigation. The Richards caveat cited by the majority concerns representative litigation, as by a class representative. This case involves nothing of the sort.


. Although the Attorney General is tasked with determining the validity or effectiveness of the proposed bond petition and contesting any invalid or defective bond petitions, he may ultimately defer this responsibility "if one or more other parties to the action will, in the attorney general's opinion, competently contest the petition." Urax Copz § 11-30-6(1).


. The majority disputes this characterization, insisting that the Attorney General's representatives continued to play some role throughout the proceedings. Supra 181 n.18. Whatever the Attorney General's ongoing role, however, one critical point is clear: He was neither charged with acting nor did he purport to act as a formal representative of the absent taxpayers whose rights are being foreclosed by this suit. His informal participation accordingly cannot excuse compliance with the mandate of Mullane.


. The majority also seeks to distinguish Richards on other factual grounds, supra 1 81, but its additional points are all distinctions without a difference. Richards stands for two general propositions, which are unaffected by the factual nuances cited by the majority and which thoroughly undermine its analysis. It holds that the Due Process framework in Mullane cannot be evaded by (1) the mere appendage of the label of "public" to the rights at issue in a case or (2) the bare assertion that a public official is a party to the litigation in a purportedly representative capacity.
None of the majority's factual distinctions affect either of these points. For example, it may be true that the underlying judgment in Richards did not itself purport to bind nonparties without notice. Supra T81. But the whole point of the Richards case was that the initial proceeding would ultimately have that effect as a matter of Alabama preclusion law. See Richards, 517 U.S. at 799, 116 S.Ct. 1761. Indeed, the issue before the court in Richards was whether the binding effect of the decision under state preclusion law raised federal due process problems. See id. at 801, 116 S.Ct. 1761. Thus, the Richards case is on point in all relevant respects, and the majority's attempts to distinguish it are unavailing.


. This is a sticking point for the parties, but one aspect of it appears to be uncontested: At the very least, the city's own tax and property records contain the names and addresses of all of the city's taxpayers and property owners. And as for those known individuals, it can hardly be a burden, let alone an unreasonable burden, to require the city to provide individual notice,


. Even if publication notice generally could be sustained as reasonable under the Due Process Clause, I see no reason to sustain the decision to approve publication in the Commercial Record. Under Mullane's reasonableness requirement, I fail to see how publication in a relatively obscure periodical could satisfy the requirement that notice be "reasonably calculated, under all the cir*1041cumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections." 339 U.S. at 314, 70 S.Ct. 652. A periodical of such small circulation is hardly the kind of notice that would catch the collective eye of Salt Lake City taxpayers, let alone apprise them of the pendency of a proposed tax burden in the form of a bond. No "prudent man of business, counting his pennies but finding it in his interest to convey information to many persons whose names and addresses are in his files," id. at 320, 70 S.Ct. 652, would choose the Commercial Record as the outlet for publication notice if his true goal were to apprise potential claimants of their right to sue. Thus, even if I could see a basis for upholding publication as the form of primary notice, I would not endorse the particular publication chosen in this case.


. Supra 157 (citing Jackson v. Waller Indep. Sch. Dist., No. 07-3086, 2008 WL 818330, at *7 (S.D. Tex. Mar. 24, 2008); Thomas v. Ala. Mun. Elec. Auth., 432 So.2d 470, 477 (Ala.1983); Keys Citizens for Responsible Gov't v. Fla. Keys Aqueduct Auth., 795 So.2d 940, 949-50 (Fla. 2001)).


. See Jackson, 2008 WL 818330, at *7 (reasoning that because several states have concluded that "publication notice of bond validation proceedings" under statutes similar to the one at issue satisfied due process, "such notice is constitutionally sufficient").


. See Thomas, 432 So.2d at 477 (holding that '{slervice of process by publication is acceptable where other methods do not offer a sensible or effective way of notifying parties to an action of the pendency of that action"); Keys Citizens, 795 S$o.2d at 948-50 (employing the Mathews test to "determine what process is constitutionally due" and concluding that under that standard, publication notice "gave citizens adequate notice of the [proposed government action]" (citing Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976))). But see Dusenbery v. United States, 534 U.S. 161, 168, 122 S.Ct. 694, 151 L.Ed.2d 597 (2002) (rejecting Mathews as "an all-embracing test for deciding due process claims," concluding that "[slince Mullane was decided, we have regularly turned to it when confronted with questions regarding the adequacy of the method used to give notice," and finding "no reason to depart from this well-settled practice" (internal citations omitted)).


. The majority seeks to invoke Jones v. Flowers, 547 U.S. 220, 126 S.Ct. 1708, 164 L.Ed.2d 415 (2006), intimating that the opinion somehow supports the results reached in the bond validation cases the majority cites, see supra 158, but Flowers only undermines the court's conclusions. Flowers makes clear that the service required by due process must be by a method that would be chosen if the person sending the notice was "desirous of actually informing" a person of the contents of that notice. See id. at 229-30, 126 S.Ct. 1708 (internal quotation marks omitted). Thus, the Flowers court held that service by certified mail failed to satisfy due process where the letter was returned as undeliverable and the plaintiff failed to take additional steps reasonably available to it. Id. at 225, 126 S.Ct. 1708. Although the plaintiff in Flowers followed the undelivered certified letter with newspaper publication of the notice, the court deemed that insufficient under the Due Process Clause, as a reasonable person who learned of an undeliverable certified letter "would take further reasonable steps." Id. at 229-30, 126 S.Ct. 1708. That analysis thoroughly condemns the service employed in this case.


. In a footnote, the majority also intimates that Alan actually supports its approach. See supra 160 n.12. While conceding that Alan found "notice by publication of the bond proceeding to be unconstitutional," the majority then cites dicta in Alan opening the door to modes of service other than mail. See supra "I 60 n.12. Yet the court cites that language out of context. It omits Alan's caution that, in considering these methods, "the question always to be asked of itself by the government is whether it has chosen a method it would choose if it were really desirous of actually informing the greatest number of electors of what their rights are." Alan, 200 N.W.2d at 697 (emphasis added). The Alan court made crystal clear that it understood the mandate of Mullane: "the method of notice chosen must give reasonable assurance of actually giving notice in light of other available means." Id. at 696 (emphasis added). The majority's approach eschews this rule, and it is thus incompatible with Alan.


. See, eg., Wyo. Stat. Ann. § 22-21-107 (2012) (allowing "[aluy five (5) qualified electors of [a] political subdivision" to "contest an election on the question of the creation of an indebtedness" but only if the suit is filed "within fourteen (14) days after the result of the election [has] been determined" and providing that "[nlo civil action contesting the results of such an election or alleging election errors may be commenced after the expiration of such fourteen (14) day period"); see also Uray Cope § 78B-2-313(2) (newly enacted [in 2012] short, three-month statute of limitations imposed on lenders for collecting deficiencies following short sales).


. See, eg., Wask. Rev. Cope Ann. § 7.25.020 (West 2012) (statutorily establishing a bond validation process in which the court appoints a "taxpayer representative to vindicate the rights of "all interested parties").